Citation Nr: 0814781	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO. 05-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
to include as due to exposure to asbestos, cadmium, and other 
carcinogens, and to include as secondary to service-connected 
nephrolithiasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran reported active duty service from May 1993 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at an RO hearing in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran has alleged exposure to asbestos, cadmium, and 
lead paint during active duty service. He further alleges 
that his current renal cell carcinoma is etiologically 
related to such exposure. An August 2003 VA examination 
report shows that the examiner opined that the veteran's 
current renal cell carcinoma was related to exposure to 
asbestos and cadmium; however, the record contains no 
objective evidence of exposure to these substances during 
active duty service.

In a January 2004 statement, the veteran provided a detailed 
description of his allegations of exposure to asbestos and 
cadmium during active duty service, mentioning his belief 
that he was exposed in the building he worked in and from 
interaction with the maintenance group in the battalion. The 
record reflects that in January 2004, the RO attempted to 
obtain information about the veteran's likelihood of exposure 
to these substances during active duty service. The response 
the RO received to its inquiry states "There are no records 
at Code 13 for this person. If you make another PIES request, 
address it yourself to Code 41. It will go through DPRIS and 
any imaged records that are available will be furnished in 
response to your request."

The record does not reflect that the RO made any additional 
attempts to obtain information about the likelihood of the 
veteran's exposure to asbestos and cadmium during active duty 
service. As the veteran has a clear diagnosis of renal cell 
carcinoma and there appears to be a positive etiology opinion 
of record relating such diagnosis to exposure to asbestos and 
cadmium, the critical issue in this case is whether the 
veteran was actually exposed to these substances during 
active duty service. As such, the Board finds that the agency 
of original jurisdiction must make further inquiries 
regarding the veteran's allegations of exposure to 
carcinogens during active duty service.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National 
Personnel Records Center (NPRC) and the 
United States Marine Corps (USMC) and 
provide it with the detailed information 
in the veteran's January 2004 statement 
regarding his allegations of exposure to 
asbestos, cadmium, and lead paint and 
request that the agency provide a 
statement regarding the likelihood that 
the veteran was exposed to such substances 
during his active duty service period.

2. The RO should directly contact the 
appropriate official at Camp LeJeune, 
North Carolina and provide the information 
from the veteran's January 2004 statement 
regarding the veteran's battalion and 
division as well as the information 
regarding the veteran's allegations of 
exposure to asbestos, cadmium and lead 
paint in the "condemned warehouse" and 
the maintenance group and request the 
official to provide any information 
available regarding the existence of 
asbestos, lead paint, and cadmium at these 
locations during the veteran's time of 
service at Camp LeJeune from November 1996 
to July 1998.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all evidence 
received since the February 2006 Statement 
of the Case, and readjudicate the claim. 
If the benefits sought remain denied, the 
veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



